Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 1 of 6 PageID #: 210



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 DAVID FOLKENFLIK; NATIONAL PUBLIC                     §
 RADIO, INC.; EDITH CHAPIN; LESLIE                     §
 COOK; and PALLAVI GOGOI                               §
                                                       §
         Movants,                                      §
  v.                                                   §       Civ. Action No. 4:20-MC-0036-ALM
                                                       §
  CHAPWOOD CAPITAL INVESTMENT                          §       Ancillary to Civ. Action No.
  MANAGEMENT, INC.                                     §       4:18-CV-00442-ALM
                                                       §
         Respondent.                                   §

  ____________________________________________________________________________

  DAVID FOLKENFLIK; NATIONAL PUBLIC                    §
  RADIO, INC.; EDITH CHAPIN; LESLIE                    §
  COOK; and PALLAVI GOGOI                              §
                                                       §
         Movants,                                      §
  v.                                                   §       Civ. Action No. 4:20-MC-0038-ALM
                                                       §
  KIM SAMS                                             §       Ancillary to Civ. Action No.
                                                       §       4:18-CV-00442-ALM
                                                       §
         Respondent.                                   §


          SUR-REPLY OF CHAPWOOD CAPITAL INVESTMENT MANAGEMENT, LLC
                 AND KIM SAMS TO MOVANTS’ REPLIES IN SUPPORT OF
        MOTIONS TO COMPEL CHAPWOOD CAPITAL INVESTMENT MANAGEMENT, LLC
              AND KIM SAMS TO COMPLY WITH FED. R.CIV.P. 45 SUBPOENA

  TO THE HONORABLE JUDGE AND MAGISTRATE JUDGE
  OF SAID COURT:

         Come now Chapwood Capital Investment Management, LLC (“Chapwood”) and Kim

  Sams (“Sams” with Chapwood and Sams being together referred to as “Respondents”) and file

  this their Sur-reply to Movants’ Reply in Support of Motion to Compel Chapwood Investment

  Management, LLC to Comply with Fed. R. Civ. P. 45 Subpoena (the “Chapwood Reply” and

  “Chapwood Motion”, respectively) and Movants’ Reply in Support of Motion to Compel Kim

  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                      Page 1
Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 2 of 6 PageID #: 211



  Sams to Comply with Fed. R. Civ. P. 45 Subpoena (the “Sams Reply” and the Sams Motion”,

  respectively) and states the following:

                                    INTRODUCTORY STATEMENT

         The following documents are cited to, and are relevant with respect to this Surreply:

                 The Chapwood Motion

                 The Sams Motion

                 The Subpoena to Produce Documents, Information, or Objects or to Permit
                 Inspection of Premises in a Civil Action, served on Chapwood Capital Investment
                 Management, LLC (the “Chapwood Subpoena”, Doc. 13)

                 The Subpoena to Produce Documents, Information, or Objects or to Permit
                 Inspection of Premises in a Civil Action, served on Kim Meyers Sams (the “Sams
                 Subpoena”, Doc 12”)

                 The Affidavit of Kim Sams in Support of Response of Chapwood Capital
                 Investment Management, LLC and Kim Sams to Motions to Compel Chapwood
                 Capital Investment Management, LLC and Kim Sams to Comply with
                 Fed.R.Civ.P. 45 Subpoena (the “Sams Affidavit”)

                 The Chapwood Reply

                 The Sams Reply

  The principal actors with respect to this Surreply are Ed Butkowsky (“Butkowsky), Plaintiff in Civ.

  Action No. 4:18-CV-0442-ALM to which the actions captioned in this Surreply are ancillary and

  Kim Sams (“Sams”).

                                            SAMS’ SUR-REPLY

         Movants served the Sams Subpoena on Sams purportedly in her individual capacity

  under Fed. Rule 45. In the Sams Subpoena, Movants requested production of the documents

  identified in Exhibit A to the Sams Subpoena (the “Sams Documents”) from Sams.1

         Contemporaneously with service of the Sams Subpoena, Movants served the Chapwood

  Subpoena on Butowsky in his capacity as as the “Authorized Representative” of Chapwood. In

  the Chapwood Subpoena, Movants requested production of the documents identified in Exhibit


  1 Sams Motion, Exhibit 1-A to Declaration of Wesley D. Lewis.
  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                        Page 2
Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 3 of 6 PageID #: 212



  A to the Chapwood Subpoena.(the “Chapwood Documents”) from Chapwood.2

          The Sams Motion sought to enforce the Sams Subpoena against Sams and to compel

  her response to the Sams Subpoena by producing the Sams Documents.3 Sams directly

  replied to the allegations of the Sams Motion and her inability to produce any of the Sams

  Documents in the Sams Affidavit.4

          Having had the opportunity to review and evaluate the testimony of Sams in the Sams

  Affidavit with respect to the Sams Documents, Movants’ make no protestations in the Sams

  Reply to her testimony with respect to her response to the Sams Subpoena.5 Instead, Movants

  refer to and rely upon the document requests in Exhibit A to the Chapwood Subpoena in

  complaining about Sams’ response to the Sams Subpoena!

          Movants’ complaints about Sams’ testimony and produced documents annexed to the

  Sams Affidavit are wholly irrelevant to the Sams Affidavit. Movants’ arguments in the Sams

  Reply are substantially (and likely identical) duplicative of the arguments made against

  Chapwood in the Chapwood Response.6

          Movanats raise no objection or complaint to Sams’ testimony with respect to

  the requests made of Sams in the Sams Subpoena. Movants’ purposein filing the Sams Reply

  is a mystery to Sams. The only conclusion that the Court can reach with respect to the Sams

  Subpoena is that Sams’ response to the Sams Subpoena, as contained the Sams Affidavit, is

  satisfactory to Movants.




  2 Chapwood Motion, Exhibit B to Exhibit 1 annexed to Declaration of Laura Lee Prather at App. 017.
  3 Movants made no effort in the Sams Motion to Compel to enforce any of the terms of the Chapwood
  Subpoena against Sams, either in her individual capacity or as a designated corporate representative of
  Chapwood.
  4 Sams Affidavit at ¶3.
  5 In fact, fn. 1 to the NPR-Sams Response states Movant “…is only pursuing the subpoena to her in her
  official capacity as Chapwood’s President (emphasis supplied). Footnote 1 to the NPR-Chapwood
  Response makes the identical statement.
  6 Sams/NPR Reply, Exhibit B.
  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                              Page 3
Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 4 of 6 PageID #: 213



                                        CHAPOOD SUR-REPLY

         Having disposed of any issues relating to the Sams Subpoena, Chapwood and Sams

  now address Movants’ displeasure with Sam’s response to the Chapwood Subpoena. The

  Chapwood Subpoena was served on Butowsky, as the “Authorized Representative” of

  Chapwood.7 By serving Butowsky with the Chapwood Subpoena, Movants presumably looked

  to Butkowsky to respond to the demands made therein.

         By necessity, Sams (and not Butowsky) responded to the Chapwood Subpoena and the

  Chapwood Motion as the designated corporate representative of Chapwood.8 Movants’ have

  not objected to Sams testifying in such capacity, but are displeased with the documents she

  produced (or, more precisely, the documents Sams failed to produce) on Chapwood’s behalf.

         From the time the Chapwood Subpoena was served, Butowsky was experiencing

  severe back pains and underwent several surgeries. It was impossible for him to respond to the

  Chapwood Subpoena.9 Chapwood believes that Movants were aware of Butowsky’s condition.

         Sams has been working at home while caring for her two school-age children throughout

  the coronavirus pandemic period of sheltering. Throughout the underlying Seth Rich saga,

  Sams has been a bystander and largely uninvolved in formulation and prosecution of

  Butowsky’s loss of value claims against Movants Yet, as the co-owner of Chapwood, Sams

  found herself to be in the unenviable position of being forced to act in Butowsky’s stead to make

  an initial response to the Chapwood Subpoena once the Chapwood Motion was filed.

         Movants’ Chapwood Response (and the largely identical Sams Response) openly

  acknowledge Butowsky’s failure to respond to the discovery requests made of him. Chapwood

  presumes these requests cover most, if not all of the documents requested in the Chapwood


  7. See, “Return of Service” of Adil Tadli attached as App. 017 to the Chapwood Motion.
  8. Affidavit of Kim Sams, Exhibit A to Chapwood’s Response to Movant’s Chapwood Motion.
  9. There is some indication that Butowsky’s then-acting lead counsel did not diligently pursue or
  encourage him to timely respond to the Chapwood Subpoena. Chapwood was not represented with
  respect to the Chapwood Subpoena until its undersigned counsel was retained to appear on its behalf in
  the Northern District to urge transfer of the Chapwood Motion to this District.
  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                            Page 4
Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 5 of 6 PageID #: 214



  Subpoena. Movants do not explain their failure to obtain Butowsky’s compliance with these

  requests. Movants have instead chosen to pursue Sams as Butowsky’s surrogate in these

  matters and to improperly harass her to produce documents she does not have.

         Sams’ response to the Chapwood Subpoena (i) reflects her limited knowledge of the

  underlying facts giving rise to Butowsky’s damage claims against Movants (the exception being

  Sams’ limited email conversations with one client identified in the exhibits to the Sams Affidavit);

  (ii) evidences the limitations on her access to relevant documents resulting from her at-home

  sheltering; and (iii) impliedly acknowledges her steadfastness in choosing to be uninvolved in

  any part of the Seth Rich saga or in the pursuit of claims for the loss of her investment value in

  Chapwood resulting from Movants’ disputes with Butowsky.

                                            CONCLUSION

         Movants have made no complaint with Sams’ failure to produce any documents in the

  categories identified in the Sams Subpoena. Movants’ complaints with respect to Sams’

  responses to the production requests in the Chapwood Subpoena are hollow. Movants did little

  or nothing to pursue production of these documents from Butowsky’s prior lead counsel and

  have made no effort to engage Butowsky’s current counsel in their quest. Sams did what she

  could be reasonably expected to do to respond to the Chapwood Subpoena but cannot produce

  documents outside of her reach and now, beyond the boundaries of her sequester. Each of

  Movants’ Motions to Compel should be overruled.

         Dated May 10, 2020 at Arlington, Texas.



                                                Respectfully submitted,

                                                /s/ John E. Leslie
                                                John E. Leslie
                                                State Bar No. 12231400




  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                         Page 5
Case 4:20-mc-00038-ALM-CMC Document 18 Filed 05/11/20 Page 6 of 6 PageID #: 215



                                                JOHN LESLIE | PLLC
                                                1805 West Park Row Drive, Suite C
                                                Arlington, Texas 76013
                                                (817) 505-1291 or (817) 405-7700 Phone
                                                (817) 505-1292 Fax
                                                arlingtonlaw@aol.com email

                                                ATTORNEYS FOR CHAPWOOD CAPITAL
                                                INVESTMENT, LLC and KIM SAMS


                                    CERTIFICATE OF SERVICE

         A true and correct copy of the foregoing Response was electronically submitted to the
  Clerk of the U.S. District Court for the Eastern District of Texas, using the electronic case filing
  system and served on all other counsel of record via ecf/Pacer on May 11, 2020.

                                                /s/ John E. Leslie
                                                John E. Leslie, certifying attorney




  Sur-Reply to Replies to Response of Chapwood Investment Management, LLC and
  Kim Sams to Motions to Compel                                                         Page 6
